Citation Nr: 1124267	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the right scapula disability.

2.  Entitlement to an evaluation in excess of 10 percent for the left varicocele disability.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disability.

4.  Entitlement to service connection for a prostate disorder, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for a left hip disorder.

8.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right hip disorder has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from September 1977 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  The transcript from that hearing is in the claims file.

In January 2011, the appellant submitted additional evidence concerning his claims consisting of VA treatment reports dated between October 2008 and December 2010.  The appellant did not submit a written waiver of initial review of that evidence by the agency of original jurisdiction (AOJ) as is provided for in 38 C.F.R. § 20.1304.  However, as the case is being remanded, the RO will have the opportunity to review the evidence prior to the issuance of any Board decision.

The Board recognizes that the RO up to the present has developed and adjudicated the psychiatric claim as it was framed by the Veteran, i.e., a claim seeking service connection for posttraumatic stress disorder (PTSD).  However, the evidentiary record also indicates diagnoses of neurotic depression; adjustment disorder, unspecified; depression; alcohol dependence in remission; personality disorder, not otherwise specified (narcissistic and histrionic); and benzodiazepine dependence.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the PTSD issue as reflected on the first page of the present decision.

The Court's holding in Clemons was subsequently expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision).  In compliance with that holding, the Board has not limited the appellant's other claims to a particular diagnosis such as degenerative joint disease.  For example, the appellant has reported that he currently experiences pain and limitation of motion in his left wrist and the issue currently on appeal therefore encompasses any diagnosis which accounts for said symptomatology.  

The appellant's claim of entitlement to service connection for a right hip disorder was originally denied in an October 2004 rating decision.  The appellant was notified of that denial in that same month, but he did not appeal.  The October 2004 rating decision, therefore, represents the last final action on the merits of the service connection claim for a right hip disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The October 2004 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the October 2004 rating decision constitutes new and material evidence and, therefore, the right hip issue on appeal is as listed on the title page.

During the August 2009 Travel Board hearing, it was indicated that the appellant's claim for a left wrist disorder included the threshold question of whether new and material evidence had been submitted.  Further review has shown that to not be the proper procedural stance for the left wrist issue.  Significantly, although the RO had previously considered and denied service connection for a left wrist condition due to the service-connected left fourth finger disability (actually the right fourth finger is service-connected and not the left) in an unappealed December 1995 rating action, the RO never considered the left wrist claim for service connection on a direct basis even though a left wrist disorder had been medically documented a few weeks after the appellant was discharged from service.  

In the December 1995 unappealed rating action, the appellant's claim for a left wrist condition was denied on a secondary basis.  However, the evidence of record indicates that the appellant was noted to have a left wrist ganglion during an October 1980 VA medical examination.  He subsequently underwent a surgical removal of that ganglion with sequelae including a scar and possible hanging up of tendons in the scar as noted in the June 1994 VA medical examination.  As the RO never considered or discussed in the December 1995 rating action whether service connection was warranted for any left wrist disorder on a direct basis, including any residuals of a ganglion removal, analysis of the left wrist claim on the basis of whether new and material evidence has been submitted is not appropriate.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As reflected in the June 2008 deferred rating, the appellant reported that he did not receive the notice letter that was sent in August 2007.  The deferred rating decision stated that the August 2007 letter was to be resent to the appellant; however, there is no indication in the claims file that this was accomplished.  On remand, the appellant must be sent an appropriate duty to assist letter that addresses what evidence is still needed; what the evidence must show; how VA determines a disability rating and effective date; what constitutes new and material evidence; and why he was previously denied service connection for a right hip disorder.

VA's duty to assist also includes obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  At the August 2009 Travel Board hearing, the appellant testified that he was receiving SSA benefits.  No SSA records have been associated with the claims file.  It does not appear that the RO attempted to obtain these relevant records.  In addition, it appears that the appellant has been in receipt of VA medical treatment since the 1980s.  However, only a small portion of those treatment records have been associated with the claims file; for example, no VA treatment records dated between January 1996 and April 2004 are in the claims file.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, in order to fulfill the duty to assist, all of the appellant's outstanding VA inpatient and outpatient records, as well as his SSA records, should be obtained and associated with the claims file.

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination for his right scapula/shoulder and left varicocele disabilities in August/September 2007 - nearly four years ago.  As noted by the Veteran's representative in an April 2009 written statement in lieu of a VA Form 646, the appellant has reported an increase in the severity of his right shoulder disability and his left varicocele disability.  The appellant asserts that the results of the 2007 VA medical examinations do not accurately reflect the current severity of these two disabilities.  Thus, the evidence of record indicates that the appellant's service-connected right scapula/shoulder and left varicocele disabilities may have each increased in severity since the most recent VA examination in 2007.  Therefore, the Board finds that additional VA examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the issues of entitlement to secondary service connection for the claimed genitourinary and psychiatric disorders as due to the appellant's service-connected disabilities or, in the alternative, by way of aggravation, have been raised.  For example, an October 2004 VA treatment note indicates that the appellant's declining libido could be due to his medications.  The September 2007 VA medical examiner did not address whether or not the medications taken by the appellant for his service-connected disabilities had any etiologic relationship to his claimed genitourinary disorders.  In December 2010, a VA service provider indicated that pain could be a trigger for the appellant's stress and/or his substance abuse.


When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service- connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  There is no indication that the RO considered any application of the Allen decision to the question of whether any one of the appellant's service-connected disabilities is the etiologic cause of any of his other claimed pathology.  Further development of the medical evidence relating to secondary service connection is necessary and adjudication on this basis is therefore indicated.

The appellant has not been afforded any VA examination of his left hip or left wrist.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is clinical evidence of record to indicate that the Veteran was diagnosed with a left wrist disorder by a VA examiner in October 1980, and that sequelae from the subsequent surgical treatment of that disorder have continued to the present.  In addition, the evidence of record indicates that the appellant was awarded the Parachutist Badge and that he injured his right shoulder during parachuting activities.  He has stated that he had pain in his left hip in service as well and the clinical evidence of record indicates that he was diagnosed with avascular necrosis of the left hip in 2004, when he was 49 years old.  In light of the existence of evidence of possible continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that VA medical examinations should be provided and an opinion obtained on remand.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).


Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to all issues on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Locate and obtain the appellant's service personnel records.  If any source of records contacted suggests other sources, those sources should be encompassed by the search.  Any and all records obtained should be associated with the claims file.  If the records cannot be located, the AMC/RO should so specifically find and the documentation used in making that determination should be set forth in the claims file.

3.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any further decision concerning the appellant's continued entitlement to disability benefits was based.  Associate those records with the claims file.

4.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any claimed condition since service.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, obtain all: 
      (a)  VA inpatient and outpatient health care records dated between September 1980 and December 1993, to include all radiology results and all surgical reports;
      
      (b)  VA inpatient and outpatient health care records dated between January 1996 and April 2004, to include all radiology results and all surgical reports;
      
      (c)  VA inpatient and outpatient health care records dated between October 2004 and the present, to include all radiology results and all surgical reports; and
      
      (d)  VA hospital records dating from the appellant's September 15, 2008 to September 25, 2008 psychiatric hospitalization at the VA facility at Fort Roots, to include all psychological testing results.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination to determine the nature, onset date and etiology of his claimed left wrist and hip disorders, as well as to determine the severity and extent of the right shoulder/scapula disability.  The claims file should be made available to and reviewed by the examiner.  Any studies, such as x-rays, deemed necessary should be performed.  

The examiner should determine the current status of the appellant's right shoulder/scapula area disability, including any scarring and any joint, muscle or neurologic impairment due to that disability.

The examiner should describe to what extent, if any, the appellant has right shoulder/scapula pathology or reduced function in the right arm due to that service-connected disability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right shoulder/scapula disability.  If so, that limitation should be set forth in detail.

Specific findings should be made with respect to the location, size and shape of the scar from the right scapula surgery with a detailed description of any associated pain or tenderness as well as any limitations caused by any adhesions or nerve impairment, including impairment affecting motion and strength of the right chest, side or back or right upper extremity function.  All findings should be set forth in detail.  Range of motion studies should include abduction, flexion, extension and external and internal rotation, given in degrees and with the normal range stated in degrees.  The examiner should describe to what extent, if any, the appellant has a right shoulder area deformity, ankylosis, degenerative changes, swelling, guarding of arm movement, nonunion, malunion, loose movement, instability or dislocation of the right shoulder, an altered grip or reduced function in the upper right extremity.  

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should describe whether any reported pain significantly limits the function of the appellant's right shoulder area during flare-ups or when the shoulder is used repeatedly.  Any limitation of shoulder function must be clearly identified and expressed in degrees of limitation beyond that shown on examination.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must also consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any left wrist or hip disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's military service, including parachuting.

Specifically, the examiner must address the following questions and provide a full statement of the basis for the conclusions reached:  
      
      (a)  Please define what avascular necrosis of the hip is.  Please discuss the etiology, onset and clinical course of this condition in general, including risk factors for the development of avascular necrosis of the hip.
      
      (b)  Please define what a ganglion is.  Please discuss the etiology, onset and clinical course of this condition in general, including risk factors for the development of a wrist ganglion.
      
      (c)  Is the appellant currently diagnosed with any chronic left wrist or hip disorder, including arthritis? 
      
      (d)  If arthritis is diagnosed, please state whether its onset was during the appellant's military service (September 1977 to September 1980) or within one year of his separation from service in September 1980?
      
      (e)  As to any diagnosed disorder, please state whether it is at least as likely as not (i.e. at least a 50 percent probability) that such disorder is related to service.

7.  After completing the development actions listed above, schedule the appellant for examination by a VA urologist to determine the nature and etiology of the appellant's claimed ED and prostate condition, as well as the severity and extent of the service-connected left varicocele disability.  

The examiner should determine the current status of the appellant's left varicocele disability, including any scarring and any urologic or voiding impairment or any neurologic impairment due to that disability.

The examiner should describe to what extent, if any, the appellant has left varicocele pathology or reduced genitourinary function due to that service-connected disability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left varicocele disability.  If so, that limitation should be set forth in detail.

Specific findings should be made with respect to the location, size and shape of the scar from the left varicocele surgery with a detailed description of any associated pain or tenderness as well as any limitations caused by any adhesions or nerve impairment, including impairment affecting voiding or other genitourinary function.

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any claimed prostate disorder or ED found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's active military service, as follows:
      
      (a)  Is the appellant currently diagnosed with any chronic prostate disorder or ED?  Identify said disorder(s).
      
      (b)  If ED or any chronic prostate disorder is diagnosed, please state whether its onset was during the appellant's military service (September 1977 to September 1980) or within one year of his separation from service in September 1980.
      
      (c)  As to any diagnosed disorder, please state whether it is at least as likely as not (i.e. at least a 50 percent probability) that such disorder is related to service.
      
      (d)  Is any portion of the appellant's ED and/or prostate condition attributable to his service-connected varicocele disability or treatment thereof; to his other medical conditions; to any medication; or some other cause or causes or combination thereof?
      
      (e)  If the examiner does find that any portion of the appellant's ED and/or prostate condition is attributable to his varicocele disability or treatment thereof or to treatment of any other service-connected disability, the examiner should identify the specific amount/proportion of additional ED disability or prostate disability that is related to said service-connected disability.
      
      (f)  Finally, if the examiner does not find that the ED and/or prostate cancer is related to a service-connected disability, the examiner should opine whether the ED and prostate cancer have been aggravated (made worse) by a service-connected disability.   

8.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a psychiatric examination to determine the nature, extent, onset date and etiology of his claimed psychiatric condition(s).  The claims file should be made available to and reviewed by the examiner.

The examining psychiatrist, after examination of the appellant and review of his entire medical history, to include in-service and post-service medical reports, including VA and SSA, should provide an opinion as to the diagnosis and etiology of any psychiatric disorder found.  The examiner should also reconcile all psychiatric diagnoses documented in the appellant's records and provide a current psychiatric diagnosis.  The psychiatrist should also offer an opinion as to the onset date of the appellant's current psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is etiologically related to service or to a service-connected disability, to the extent possible, the psychiatrist should indicate the historical degree of impairment due any psychiatric disorder found to be related to service or a service-connected disability, as opposed to that due to other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities, if any.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.  The psychiatrist should identify all psychiatric conditions which have been present and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the appellant's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.

Specifically, the examiner must address the questions of:
      (a)  Whether the appellant's current psychiatric pathology is causally or etiologically related to his period of military service or to some other cause or causes?  (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.)
      
      (b)  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have had in service (September 1977 to September 1980) or within one year of his service separation in September 1980?
      (c)  As to any diagnosed disorder, please state whether it is at least as likely as not (i.e. at least a 50 percent probability) that such disorder is related to service? and
      
      (d)  Whether any portion of the appellant's current psychiatric pathology is attributable to his service-connected disabilities (right shoulder, right fourth finger and left varicocele) or to some other cause or causes or combination thereof.  If the examiner does find that any portion of the appellant's psychiatric pathology is attributable to service-connected disability, the examiner should identify the specific amount or proportion of additional psychiatric pathology that is related to service-connected disability. 
      
      (e)  Finally, if the examiner does not find that any psychiatric pathology is related to a service-connected disability, the examiner should opine whether any psychiatric pathology has been aggravated (made worse) by a service-connected disability.   
      
9.  Notify each examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Also notify each examiner that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if an examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Each examiner should also be advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

10.  Upon receipt of each VA examination report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

11.  After all appropriate development has been accomplished, the AMC/RO should consider all of the evidence of record and re-adjudicate the appellant's claims.  The AMC/RO should ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered, as well as the provisions of 38 C.F.R. §§ 3.156 and 3.304.

12.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue remaining on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

